Case 8:20-cv-00089-DOC-JDE Document 62-2 Filed 04/16/21 Page 1 of 7 Page ID #:536




 1   NADA I. SHAMONKI (SBN 205359)
     nshamonki@mintz.corn
 2   MINTZ LEVIN COHN FERRIS GLOVSKY AND POPEO P.C.
     2029 Century Park East, Suite 3100
 3   Los Angeles, CA 90067
     Telephone: (310) 586-3200
 4   Facsimile: (310) 586-3202
 5   MICHAEL C. WHITTICAR (admitted pro hac vice)
     mikew@novaiplaw.com
 6   NOVA IP LAW, PLLC
     7420 Heritage Village Plaza, Suite 101
 7   Gainesville, VA 20155
     Telephone: (571) 386-2980
 8   Facsimile: (855) 295-0740
 9   Attorneys for Defendant/Counterclaimant
     DESCENDENT STUDIOS INC. and
10   Defendant ERIC PETERSON
11                      UNITED STATES DISTRICT COURT
12                     CENTRAL DISTRICT OF CALIFORNIA
13   LITTLE ORBIT LLC, a California        Case No. 8:20-cv-00089-DOC-JDE
14   Limited Liability Company,
                                           DEFENDANTS' NOTICE OF
                                           MOTION AND MOTION TO
15                          Plaintiff,     ENFORCE THE BINDING
                                           SETTLEMENT TERMS SHEET, TO
16        vs.                              EXTEND THE COURT'S
17
     DESCENDENT STUDIOS INC., a
18   Texas corporation, and ERIC           [REDACTED VERSION OF
     PETERSON, an individual,              DOCUMENT PROPOSED TO BE
19                                         FILED UNDER SEAL]
20                          Defendants.
21   DESCENDENT STUDIOS INC., a            Date:      May 24, 2021
     Texas corporation,                    Time:      8:30 a.m.
22                                         Courtroom: 9D
23                    Counterclaimant,
24        vs.
                                           Judge: Hon. David O. Carter
25
     LITTLE ORBIT LLC, a California
                                           Complaint Filed:   1/16/2020
26   Limited Liability Company,
27                    Counterdefendant.
28
Case 8:20-cv-00089-DOC-JDE Document 62-2 Filed 04/16/21 Page 2 of 7 Page ID #:537




 1        TO PLAINTIFF AND ITS ATTORNEYS OF RECORD:
 2         PLEASE TAKE NOTICE that on May 24, 2021, at 8:30 a.m. or as soon
 3   thereafter as the matter can be heard by the above-entitled Court, in the Courtroom
 4   9D of the United States District Court for the Central District of California, located
 5   at 411 West Fourth Street, Santa Ana, CA, 92701, Defendants will, and hereby do,
 6   move the Court for an order enforcing the Binding Settlement Terms Sheet, to
 7   permanently extend the Court's jurisdiction to do so, and for
 8         This motion is made following the good faith conference of counsel pursuant to
 9   L.R. 7-3, which took place on March 30, 2021 (IT 3-4 to the Michael C. Whitticar
10   Declaration filed concurrently herewith).
11         1.      This motion to enforce the Binding Settlement Terms Sheet is necessary
12   due to Plaintiffs failure to comply with the Binding Settlement Terms Sheet in
13   several different respects.
14         2.      First, Plaintiff incorrectly and erroneously asserts that              as
15   used throughout the Binding Settlement Terms Sheet actually means Plaintiffs
16
17                          Plaintiffs interpretation of
18              is contrary to the ordinary legal definition of
19                    discussed during the mediation. Plaintiff's interpretation of
20                                                 is also contrary to the intent of the parties
21   in                                                                                 to
22   enable it to recoup its upcoming future costs and expenses. There was no discussion
23   at the mediation of,                         anything other than its plain language
24   dictionary definition:                                                    is not a term
25   that was defined in the parties' prior Development Agreement. That agreement
26   used the term                 which is a very different term with a very different
27   meaning. The term                   was never mentioned at the mediation nor in the
28   parties' settlement negotiations. Therefore, the Court should find and hold that

                                                 -1-
Case 8:20-cv-00089-DOC-JDE Document 62-2 Filed 04/16/21 Page 3 of 7 Page ID #:538




 1                 as used in the Binding Settlement Terms Sheet means
 2
 3          3.    The second dispute is that the Binding Settlement Terms Sheet was
 4   signed on November 17, 2020, almost five months ago. It required three
 5                                              two of which were due within 120 days of
 6   signing a written memorialization. Neither of these first two             has been
 7   made, not only because Little Orbit has not signed the written memorialization, but
 8   also because it has plainly stated that it has no intention of making any of the
 9   agreed-upon                                      (Ex. A to Eric Peterson Declaration
10   ("Peterson Decl.") filed concurrently herewith).
11          4.    Descendent has requested that Little Orbit place
12   pending the signing of the written memorialization, but Little Orbit has failed and
13   refused to do so. Descendent therefore is concerned that Little Orbit lacks the ■
14          Descendent, is stalling for time, and lacks the intent and ability to make the
15                          .1 This is especially concerning given the projected
16                                                               to adequately complete
17   and market the game.
18          5.    Descendent requests the Court to order Little Orbit to put
19
20                                                           when the terms of the written
21   memorialization are signed or decided upon by the Court.
22          6.    The third major point of disagreement is whether the
23                   Paragraph 4 of the Binding Terms Sheet is, as Little Orbit
24   erroneously insists,                                               complete failure to
25   make                        required under the Binding Terms Sheet, at Paragraphs 1
26   through 3.
27
28   1 The email attached as Exhi                         Decl. clearly shows that LO plans
     to skip all three agreed-upon                         nd to covertly impose its own
     misguided and erroneous definition of
                                                -2-
Case 8:20-cv-00089-DOC-JDE Document 62-2 Filed 04/16/21 Page 4 of 7 Page ID #:539




 1          7.   Paragraph 4 of the Binding Terms Sheet simply provides as follows:
 2
 3
 4   (Docket No. 48-1) (emphasis supplied).
 5          8.   This was expressly stated as a remedy for any one                   (singular)
 6   that was not made "on time", but was never stated nor agreed to be
 7   sole or exclusive remedy for any one or more               (plural) that are not made at
 8   all, and especially not for all                 not being made at all. Little Orbit is
 9   trying to stretch the language of Paragraph 4 beyond its clear logical and plain
10   grammatical meaning, because LO lacks the intention and also apparently the ■
11                                                            However, it is clear that
12   Paragraph 4 was intended to address only the timing of               , and not to
13   establish an exclusive remedy for
14
15         9.    It should be noted that, if the game sells well, then the early
16                    provides Descendent with no additional                . Rather, it only
17   improves              and helps Descendent get part of the
18                       This potential                     is exactly the same as
19
20                did not intend to and would not have bargained away a minor advance
21   in            as the only and exclusive remedy fore skipping, keeping and
22
23          10. The fourth major issue is that LO has threatened that it will not
24               the game if Descendent's correct definition of
25                              is enforced or accepted. (Ex. B to Peterson Decl.).
26          11. However, as an                                     has a legal obligation to
27   use its best efforts in good faith to maximize and promote sales of the game.
28

                                               -3-
Case 8:20-cv-00089-DOC-JDE Document 62-2 Filed 04/16/21 Page 5 of 7 Page ID #:540




 1          12. Therefore, Defendants request the Court to Order that, as
 2                 must use its best efforts in good faith to develop, market, advertise, and
 3    sell the game.
 4          13. A written settlement memorialization which Descendent believes
 5    accurately reflects the parties' agreement as reflected in the Binding Settlement
 6    Terms Sheet (or which is actually more favorable to Little Orbit) is attached to the
 7    Peterson Decl. as Exhibit C.
 8          14. Descendent requests the Court to order LO to sign Exhibit C to the
 9    Peterson Decl. and to                                   that should have been ■
10    within 120 days (plus a month or two for the reasonable amount of time normally
11    required to negotiate a written settlement memorialization).
12          15.   Descendent further requests that the Court permanently retain
13    jurisdiction to enforce the Binding Settlement Terms Sheet and written
14    memorialization of settlement.
15         WHEREFORE, Defendants respectfully request the Court to permanently
16    extend the Court's jurisdiction over the settlement in this case, to hear and decide
17    Defendants' motion to enforce the Binding Settlement Terms Sheet, and to order LO
18    to sign Exhibit C to the Peterson Decl. and to promptly
19                                                                   . Pursuant to Paragraph
20    18 of the Binding Settlement Terms Sheet, the Court should also order
21                                           in the amount of $4,000.00 incurred in getting
"Y)   LO to comply with the Binding Settlement Terms Sheet and to sign off on the written
23    settlement memorialization.
24         The Motion is based on this Notice of Motion, the accompanying Memorandum
25    of Points and Authorities, the Declarations of Eric Peterson and Michael C. Whitticar,
26    the other papers and records on file in this action, and such further oral and
27    documentary evidence as may come before the Court upon the hearing of this matter.
28

                                               -4-
Case 8:20-cv-00089-DOC-JDE Document 62-2 Filed 04/16/21 Page 6 of 7 Page ID #:541




 1   Dated: April 16, 2021             Respectfully s bmitted,
 2
                                       By:
 3                                              Counsel
 4
                                       Nada. L Shamonki (SRN 205359)
 5                                     MINTZ LEVIN COHN FERRIS GLOVSKY
 6                                     AND POPEO P.C.
                                       2029 Century Park East, Suite 3100
 7                                     Los Angeles, CA 90067
 8                                     Telephone: (310) 586-3200
                                       Facsimile: (310) 586-3202
 9                                     Email: nshamonki@mintz.com
10
                                       Michael C. Whitticar (admitted pro hac vice)
11                                     NOVA IP Law, PLLC
12                                     7420 Heritage Village Plaza, Suite 101
                                       Gainesville, VA 20155
13                                     Tel: 571-386-2980
14                                     Fax: 855-295-0740
                                       E-mail: mikew@novaiplaw.com
15
16                                     Counselfor Defendants

17
18
19
20
21
22
23
24
25
26
27
28

                                          -5-
Case 8:20-cv-00089-DOC-JDE Document 62-2 Filed 04/16/21 Page 7 of 7 Page ID #:542




 1                                CERTIFICATE OF SERVICE
 2         I, the undersigned, certify and declare that I am over the age of 18 years,
 3   employed in the County of Los Angeles, State of California, and am not a party to
 4   the above-entitled action.
 5         On April 16, 2021, I filed a copy of the following document(s):
 6   "REDACTED] DEFENDANTS' NOTICE OF MOTION AND MOTION TO
     ENFORCE THE BINDING SETTLEMENT TE
 7   THE COURT'S JURISDICTION AND FOR AN
 8
     By electronically filing with the Clerk of the Court using the CM/ECF system which
 9   will send notification of such filing to the following:
10
       • Leo Edward Lundberg , Jr
11
          leo.law.55@gmail.com
12
       • Michael Danton Richardson
13
          mdantonrichardson@yahoo.corn
14
15
           Executed on April 16, 2021, at Los Angeles, California. I hereby certify that
16
     I am employed in the office of a member of the Bar of this Court at whose direction
17
     the service was made.
18                                          I. Diane Hashimoto
19                                         Diane Hashimoto
20
21
22
23
24
25
26
27
28

                                              -1-
